The appellant was convicted in the District Court of El Paso County for the theft of an automobile of the value of $70.00, and his punishment was assessed at confinement in the penitentiary for four years. *Page 57 
In the absence of bills of exception in the record, the only question presented for review is the sufficiency of the evidence to support the conviction.
The State's witness, Johnny Brewington, testified that he was an employee of the A. B. Poe Motor Company of El Paso, Texas; that about the first of July, 1939, he purchased for the company a 1930 Chevrolet Sedan from Manuel Escajedas, which car was parked in their used-car lot. The witness did not give appellant or anyone else permission to take the car.
J. D. Harrison, who was connected with the El Paso County Sheriff's office, testified that he received a report of the car having been stolen. He located the automobile out on the Carlsbad Highway in the sand hills. When recovered, the wheels, horn, coil, head lights and tail lights were gone. From a check of the motor number, the witness determined that the car was that stolen from the A. B. Poe Motor Company.
Lev Gardner, a police officer of the City of El Paso, testified that he knew the appellant and had known him for about two and one-half or three years. About 1:40 o'clock in the afternoon, while on patrol duty, he saw the appellant working on an automobile parked at the curb at a certain place. Appellant was working on a tire of a Chrysler automobile, and as the officer passed, he jumped up and got in the back of the car. He picked up an old piece of bed-ticking and threw it over some stuff in the back end of the car. The officers drove "around the loop" and then returned to where the appellant was working on the car. Upon removing the bed-ticking in the car, the officers discovered the stolen articles. Appellant at first said the articles belonged to some other boys but later claimed that he had taken them off of a Model "A" Ford that was his. Appellant said he was going to get his hat and walked through the house and back to the alley, followed by the officers. Just as he entered the street heading west, he broke into a run. He was apprehended and placed under arrest. The officers then recovered from the appellant's car the articles which had been taken from the Chevrolet.
J. J. Fuller, a detective on the El Paso Police Force, testified to having taken these automobile parts to the Chevrolet and putting them on it. The parts fitted exactly on the automobile.
The appellant did not testify upon the trial but introduced several witnesses tending to prove an alibi. However, there is *Page 58 
no explanation of the possession of the stolen property, which precludes the jury from concluding that appellant stole the car.
The case is affirmed.